UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-2346



EPHRAIN RELIFORD, JR.,

                                                Plaintiff - Appellant,

          versus


AIKEN COUNTY    SHERIFF'S   DEPARTMENT;    CHARLES
TRUESDALE,

                                               Defendants - Appellees,

          and


MITSUBISHI    MOTORS     CREDIT   OF      AMERICA,
INCORPORATED,

                                                             Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Joseph F. Anderson, Jr., Chief District
Judge. (CA-01-4075-1-17)


Submitted:   February 6, 2003              Decided:   February 12, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Ephrain Reliford, Jr., Appellant Pro Se.      Kathleen Devereaux
Schultz, MCKAY, MCKAY & SETTANA, P.A., Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ephrain Reliford, Jr., appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his complaint alleging violations of 42 U.S.C. § 1983

(2000) and state law.       Reliford also appeals the district court’s

order denying his motion to reconsider.          We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.         See Reliford v. Aiken County

Sheriff’s   Dep’t,    No.   CA-01-4075-1-17   (D.S.C.   Sept.   24,   2002;

Oct. 23, 2002).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                 AFFIRMED



                                     2